June 26, 2000
Dear State Health Official:
As part of our effort to improve the application and enrollment process for children eligible for
Medicaid and the State Children’s Health Insurance Program (SCHIP), the Health Care
Financing Administration (HCFA) is soliciting applications from State Medicaid and SCHIP
agencies for a new grant program, "Medicaid/SCHIP Eligibility Pilots." This grant program is
designed to identify and test innovative ways to increase enrollment in Medicaid and SCHIP by
simplifying the eligibility and enrollment process.
This grant program will furnish administrative funds to assist States in piloting and evaluating
innovative approaches to simplifying the application and enrollment process. Specifically, the
program is designed to support States in identifying models by implementing these models on a
limited basis and evaluating their effectiveness. Ultimately, we will encourage States to
incorporate successful models into Medicaid and SCHIP programs.
Under this one-year program, HCFA will make awards to approximately five States in the
estimated amount of $80,000. The enclosed grant announcement provides information
regarding the goals and structure of the project, application procedures, eligibility
requirements, and review criteria. As indicated in the announcement, the deadline for
submitting an application is August 10, 2000. Proposals sent by commercial carrier must
be received in the HCFA grants office on or before August 10, 2000. If delivered by the
U.S. Postal Service, the postmark on the submission must be on or before August 10,
2000.
Grant funds may be used for administrative tasks, and States applying for this project will need
to work in close collaboration with schools, community based organizations, advocates, and
other parties relevant to the specific proposal submitted. Funds may not be used for payment of
medical services provided to children enrolled in Medicaid or SCHIP. Medical services must
be paid with funds from State Medicaid, SCHIP, or State-only programs.
If you have any questions regarding the HCFA grant announcement, please contact Candice Hall
at
(410) 786-4453 or CHall2@HCFA.GOV or your HCFA Regional Office. We look forward to
receiving your application.

Sincerely,

/s/ Timothy W. Westmoreland Director Center for Medicaid and State Operations Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators For
Medicaid and State Operations Lee Partridge, Director, Health Policy Unit

American Public Human Services Administration
Joy Wilson, Director, Health Committee National
Conference of State Legislatures Matt Salo,
Director of Health Legislation
National Governors’ Association

MEDICAID AND STATE CHILDREN’S HEALTH INSURANCE PROGRAM ELIGIBILITY
PILOTS

● Purpose
The Health Care Financing Administration (HCFA) is soliciting project proposals from
State Medicaid agencies and agencies administering the State Children’s Health Insurance
Program (SCHIP). The purpose of this project is to identify new and effective ways to
simplify the application and enrollment process by piloting and evaluating innovative
efforts on a small scale. To this end, HCFA will award approximately five grants of
approximately $80,000 during this one-year demonstration project. Grant funds may be
used for administrative tasks, including evaluation, and States applying for this project will

need to work in close collaboration with appropriate partners relevant to the specific
proposal submitted (for example, schools, child care

file:///C|/Documents%20and%20Settings/p191/Desktop/2000%20SHO%20PDF%20Files/2000/s
ho062600.asp (2 of 15)8/10/2006 9:48:56 PM
referral and information centers, community based organizations, child health advocates).
Projects may potentially include, but are not required to include, linkages with other
programs such as the Supplemental Nutrition Program for Women Infants and Children
(WIC), the National School Lunch Program, Child Care Developmental Block Grant
Programs, Head Start, Early Head Start, or other programs that serve families with children
potentially eligible for Medicaid or SCHIP. Individual project periods up to one year may
be defined by applicants. All projects must describe strategy implementation as well as an
evaluative component.
● Background
According to United States census data, there are currently more than eleven million
children under the age of eighteen who lack health insurance coverage in the United States,
and over seven million of these children live in households with income below 200 percent
of the Federal Poverty Level (FPL). Recently the Kaiser Commission on Medicaid and the
Uninsured conducted a survey of families with children eligible for Medicaid but not
enrolled in the program. The results indicate that 41% of these parents have postponed
accessing health care for their children and 26% of these parents have been unable to fill a
prescription for their child because it was unaffordable. Uninsured children are less likely
to visit a doctor for routine and preventive care and suffer more frequently from treatable
problems such as asthma, ear infections, and vision problems than children who have
health insurance. When compared to their insured counterparts, uninsured adolescents are
four times as likely to have unmet health needs and twice as likely to go without a
physician contact during the course of the year. Additionally, uninsured children are absent
from school more frequently than their peers. The lack of health insurance for millions of
American children remains one of the great challenges facing the nation.
Over the past several years, new options for expanding coverage to low-income children
and their families have been established. As a part of reforming welfare, Congress
provided States with broad flexibility under Section 1931 of the Social Security Act to
expand Medicaid to cover more low-income families at their option. Under Section 1931,
States can use less restrictive income and/or resource methodologies to determine

Medicaid eligibility than those in effect under the July 16, 1996, Aid to Families with
Dependent Children State plan. As a result of regulations published in August 1998, States
can expand coverage to more two-parent working families through Section 1931 as well.
In 1997, President Clinton worked with Congress to create SCHIP, the single largest
expansion of children’s health insurance since the creation of Medicaid in the 1960’s.
Every State and Territory has responded to this opportunity by expanding health coverage
to low-income children. As of September 1999, nearly two million children who would
otherwise be without health insurance were enrolled in SCHIP-funded coverage and many
more have also been enrolled in Medicaid as a result of increased outreach efforts and
application simplification strategies.
Despite these successes, more needs to be done to promote participation in health coverage
programs. According to a recent study by the Kaiser Commission on Medicaid and the
Uninsured, over nine out of ten parents of uninsured Medicaid eligible children interviewed
believe that
file:///C|/Documents%20and%20Settings/p191/Desktop/2000%20SHO%20PDF%20Files/2000/s
ho062600.asp (3 of 15)8/10/2006 9:48:56 PM
having general health insurance coverage for their children is very important, but many
children eligible for Medicaid or SCHIP have not been enrolled. One reason may be
burdensome or complicated application and enrollment processes. Sixty-seven (67) percent
of parents with eligible uninsured children who were interviewed had previously tried to
enroll in Medicaid. Of those, 21% failed to complete the process, and 15% tried multiple
times but failed to complete the process and were denied coverage. Seventy-two (72)
percent of surveyed parents who did not complete their child’s Medicaid enrollment
process indicated that it was too difficult to obtain the required documentation. Fifty-two
(52) percent of parents with Medicaid eligible children who have not tried to enroll their
children indicated that it was because the application process is too long. These parents
with eligible but not enrolled children, the majority of whom are working parents, indicated
that they would be much more likely to enroll their child if the process were simplified.
Sixty (60) percent of parents would be much more likely to enroll if they could do it by
mail or phone, and 56% would be more likely to enroll their children if they could enroll
them immediately and provide forms at a later date. Fifty-three (53) percent would be more
likely to enroll their children if the enrollment form was shorter, and 51% would be more
likely to enroll if they could enroll at school or a day care center.
To ensure that as many eligible children as possible are enrolled in Medicaid and SCHIP,
the Federal government has provided States with a great deal of flexibility in designing and

simplifying application and enrollment processes, including presumptive eligibility and
continuous eligibility. Under the presumptive eligibility option established in Section 1920
of the Social Security Act, at State option certain entities can determine, based upon
preliminary information, whether the family income of a child is within the State’s income
eligibility limits for Medicaid. If it is, the child can be granted temporary eligibility for
Medicaid and has until the end of the following month to submit a full Medicaid
application, or the presumptive eligibility application can serve as the full Medicaid
application. A similar approach may be used under SCHIP as well. Additionally, under
Section 1902(e)(12) of the Social Security Act, States may grant continuous eligibility to
children under age nineteen for up to twelve months, even if there is a change in family
income, assets, or composition. States may also grant continuous eligibility under SCHIP.
Many other options are also available to States to simplify the application and enrollment
process. These options, outlined by HCFA in a letter to State Health Officials dated
September 10, 1998, include but are not limited to creating shortened application forms,
joint applications, allowing the use of mail in applications, reducing or eliminating
verification and documentation requirements, such as income verification and assets tests,
and speeding up the processing time of applications. HCFA continues to encourage and
support States in adopting and evaluating the effectiveness of simplified application and
enrollment process as well as specific simplification strategies.
In addition to simplifying the application process, many opportunities exist to link SCHIP
and Medicaid programs to other programs that serve families with potentially eligible
children. A recent study by the Urban Institute suggests that almost three-quarters of all
low-income uninsured children live in families that participate in the National School
Lunch, WIC, Food Stamp, or Unemployment Compensation programs. The study also
suggests that the National School Lunch Program, which serves approximately four million
uninsured children in low-income families, may provide a particularly effective opportunity
to reach children eligible for SCHIP or Medicaid coverage. HCFA continues to encourage
and support States in linking outreach and enrollment efforts with programs such as these
to effectively and efficiently identify children eligible for Medicaid and SCHIP.
● The Project
Project Structure and Use of Funds
This one-year grant project will provide States with administrative resources to implement and
evaluate innovative ways of increasing and retaining enrollment in Medicaid and SCHIP by

simplifying the application and enrollment process for families. Grant funds of approximately
$80,000 will be available for the project period, to be identified by the applicant in the proposal.
HCFA anticipates awarding five grants, although the actual number of grant awards may depend
on the technical quality and budgetary estimates of proposals. States are not required to
contribute any matching funds for this project, and grant funds will not affect any calculations of
the 10% limit on administrative expenditures in SCHIP. However, States that wish to do so may
contribute additional funds or seek further funding support for this project from other agencies
and organizations to expand the scope of the proposal. A State may elect to contribute State
funds to improve or expand the proposed project; if these expenditures meet requirements under
Medicaid, SCHIP, or another Federal-State program, Federal matching funds may be available.
States may elect to fund subcontractors or identify local community agencies or other
stakeholders to execute and manage the proposed projects.
Grant funds may only be used for administrative tasks related to implementing the project such
as development of applications and notices, training of staff or volunteers, data collection and
analysis, and other costs related to implementing and evaluating the proposed strategy. Funds
may not be used for existing activities or to obtain Federal matching funds under any FederalState program.
Example.
Assume a State receives an $80,000 grant, and the total administrative
expenditures incurred under the project are $90,000. In this example, $10,000
($90,000 - $80,000) represents the additional State expenditures under the
project. The grant award of $80,000 would be applied against the first $80,000
of the incurred administrative expenditures, and the remaining $10,000 may be
claimable under Medicaid or SCHIP by the State at the appropriate Federal
financial participation (FFP) for the type of administrative expenditures
incurred.
Grant funds may not be used for payment of direct medical services. Such payment must be
made from State Medicaid, SCHIP, or State-only programs. Waiver of Federal requirements
may be needed if the project proposes changes to the existing statutory requirements of SCHIP
or Medicaid. In addition, an amendment to the Medicaid State Plan or SCHIP plan may be
necessary if the project does not require a waiver but proposes a change to the current State
plan. Grantee States will be responsible for obtaining approval of any necessary waivers and
State plan amendments. HCFA is committed to expedited review of such waivers or State plan
amendments.

Project Goals
Applications should address, at least in part, each of the following goals.
1. Identify and implement (e.g.. for a limited time or geographic area) innovative
ways and/or settings to enroll eligible children into Medicaid and SCHIP
through:
creating linkages with other public programs such as school lunch, WIC, child care
subsidies, or State earned income tax credits, with relatively similar eligibility criteria,
removing one or more steps of the application and/or enrollment process families would
otherwise have to complete to enroll eligible children, and/or
any other simplification of the application or enrollment process
1
Identify and establish effective partnerships with stakeholders potentially including but
not limited to child health advocates, consumers, schools, State agencies, or other Federallyfunded programs for purpose of enrolling eligible children into Medicaid and SCHIP.
2
Document and evaluate strategies adopted to simplify the application process for families
seeking to enter Medicaid and SCHIP, including the success of the strategy, the feasibility of
expanding the strategy statewide (if it is limited to a particular part of the State), and conditions
under which it may be most effectively duplicated by other States.
Project Requirements
Selection of Intervention.
States should propose strategies for simplifying and/or linking the application and/or enrollment
process to other public programs serving potentially eligible children. Proposed strategies should
remove at least one step of the application and/or enrollment process that families applying for
Medicaid or SCHIP would otherwise have to complete to enroll their children. Project proposals
should consist only of new activities. Current or existing simplification efforts will not be
considered.
Example.
Assume a State requires families to provide three months of income verification
for children applying for SCHIP or Medicaid. The State may wish to implement
self-declaration of income on a limited basis or for a limited time to determine
how this policy can be implemented while preserving the integrity of the
eligibility process. By implementing and evaluating self-declaration on a
limited basis, the State is removing a

file:///C|/Documents%20and%20Settings/p191/Desktop/2000%20SHO%20PDF%20Files/2000
/sho062600.asp (6 of 15)8/10/2006 9:48:56 PM
potentially burdensome step of the application process families would
otherwise have to complete.
Example.
Assume a State requires families to provide three months of income verification
for children applying for SCHIP or Medicaid. The State may wish to propose a
new strategy of linking the application process with the WIC application
process and accepting the income verification required for WIC as sufficient for
Medicaid/SCHIP. By implementing and evaluating this program linkage on a
limited basis, the State is simplifying the application process for families
applying for both programs and removing a step of the application process
families would otherwise have to complete.
Collaboration with Other Stakeholders.
States should describe how appropriate stakeholders will be included in the project. To
achieve this, States may partner with other entities or agencies, subcontract, or identify
appropriate stakeholders or entities to manage the project.
Example.
A State may propose to link the Medicaid/SCHIP application process with the
National School Lunch Program through the use of supplemental applications
or systems linkages. The State may believe it to be most appropriate to train
school staff on the application process and then provide them with appropriate
applications, allow them to distribute the applications, and conduct appropriate
outreach and follow-up to assist families in completing the application.
Example.
A State may propose to implement and evaluate presumptive eligibility through
child care and Head Start programs. The State may wish to subcontract or
develop an agreement with another stakeholder such as a community based
organization to pilot new applications, conduct appropriate training, and

evaluate the success of the simplification effort.
Data Collection and Analysis.
States should describe how appropriate data will be collected and/or used to evaluate the success
of the program, reasons for the success or lack of success, the feasibility of implementing the
strategy on a statewide basis, and the conditions under which the strategy might be most
effectively replicated in other States. States should describe methodologies to be used in their
analysis.
file:///C|/Documents%20and%20Settings/p191/Desktop/2000%20SHO%20PDF%20Files/2000
/sho062600.asp (7 of 15)8/10/2006 9:48:56 PM
Example.
In addition to administrative data, States may propose a variety of innovative
or creative data collection and analysis methodologies. Examples may
include but are not limited to pre-testing, focus testing, surveys, and
budgetary impact analysis.
Evaluation and Reports.
State grantees will be required to evaluate the effectiveness of their project and provide HCFA
with an appropriate report no later than ninety days after the end of the project period. Thus,
applicants will want to ensure that adequate time for the collection and analysis of data are
included in proposals. The report should include the following elements.
Section 1: Background






Description of the SCHIP and/or Medicaid eligibility guidelines and application and
enrollment process at the beginning of the project
Number of children in the State believed to be eligible for SCHIP and/or Medicaid
Number of children enrolled in SCHIP and/or Medicaid at the beginning of the project
Barriers in the application and enrollment process the project was intended to address
Other pertinent background information

Section II: Project Description and Scope


Population targeted by the project, including any available demographic information as well
as number of potentially eligible children affected






Partners involved in the project and their roles
Specific ways the project simplified the application and/or enrollment process for families
with potentially eligible children
Specific strategies used to assist families in completing applications, including follow-up
activities
Other pertinent information

Section III: Findings




Number of applications submitted as a result of the project
Number of applications approved as a result of the project
Most common denial reasons for applications submitted as a result of the project but not
approved



Results of other evaluative activities such as focus groups, pre-testing activities, surveys,
budgetary impact analysis, etc.
Other pertinent findings



Section IV: Recommendations




Feasibility of statewide and/or permanent implementation
Feasibility of implementation by other States, including any particular circumstances under
which implementation may be most effective
Other recommendations

Section V: Conclusions





Was the project successful? If so, why? If not, why not?
What best practices can be shared?
Was the grant program effective?
Other conclusions

Appropriate materials potentially including but not limited to sample applications and survey
instruments should be included as appendices to the report. However, all key details should be
included in the body of the report with the appendices included as supporting documentation.
● General Provisions
Although applicants have considerable flexibility in developing demonstration projects
under this solicitation, proposals for the Medicaid/SCHIP Eligibility Pilots must comply
with the following:

Waivers
States are not required to submit proposals that will require a waiver. However, if a State
submits a proposal that necessitates a waiver of Federal provisions, the State should
identify what requirements will need to be waived in order to carry out the demonstration
project. HCFA will assist States in considering whether and what waivers may be needed.
States that propose grant projects that will require a waiver are not required to submit a
waiver application as part of the grant proposal but will be required to secure waiver
approval before implementing the grant project. All applicable required demonstrations of
cost-neutrality, cost-effectiveness, or budget neutrality remain in effect should any of the
above-noted waiver authorities be sought under this project.
Civil Rights
All grantees receiving awards under this grant program must meet all applicable Civil
Rights requirements. States are encouraged to contact the Office of Civil Rights, DHHS,
at (202)6190403 for technical assistance in developing a grant proposal that meets all the
requirements of the civil rights and disability laws.
Intergovernmental Review of Federal Programs
This program is not covered by Executive Order 12372, "Intergovernment Review of
Federal
Programs." Executive Order 12372 provides for a State Clearinghouse in each State to
review
Federal Programs. Research grants are exempt from this review.
● Applying for a Grant
Eligible Applicants
Applicants must be State Medicaid or SCHIP agencies. State Medicaid and SCHIP agencies are
strongly encouraged to work with each other, advocates, schools, community based
organizations, consumers, provider organizations, or other applicable entities in planning
proposals, developing applications, and implementing projects.
Proposed Format

A complete proposal consists of the narrative application plus the required material noted below.
Additional documentation may be appended but should be limited to information relevant to the
specific scope and purpose of the grant. Do not include critical details in an Appendix.
Application materials should be organized in the following manner.
Cover letter from the Medicaid or SCHIP Director.
An authorized individual should sign a cover letter on behalf of the lead organization that
contains the following information.







Project title
Name of the lead organization
Principal contact person
Amount of funding requested
Amount of any State matching funds committed for the project
Names of all organizations collaborating in the effort

Project Abstract.
A project abstract should be included that does not exceed one single-spaced page using a font
size of at least 12 and includes the following information.





Description of the target audience and number of potentially eligible children affected
Succinct description of the proposed strategy
Succinct description of how the strategy will be implemented
Description of how the strategy will be evaluated

Narrative Application.
The narrative application should provide a concise and complete description of the proposed
project. The narrative body of the application must not exceed 30 double-spaced pages using a
font size of at least 12. Please do not rely on appendices to describe key details. This narrative
should contain the information necessary for reviewers to fully understand the project being
proposed and should be further organized as follows.
Section 1:
Provide background information about the SCHIP and/or Medicaid program in the State
including the following elements.









Eligibility guidelines
Current application and/or enrollment processes
Number of children thought to be eligible
Number of children enrolled
Specific steps the State has taken to simplify the application and/or enrollment process
Any barriers identified related to the application and/or enrollment process that may prevent
eligible children from enrolling
Other pertinent background information

Section 2:
Describe the proposed project including all of the elements listed below. While planning for
some areas may be incomplete, please include as much detail about the proposed project
components as possible.






Simplification strategy
Target population
Partnerships
Any need for waivers or State plan amendments
Other pertinent project descriptions

Section 3:
Describe the proposed evaluation strategy including the following elements.







Quantitative data to be collected
Qualitative data to be collected
Methodologies to be used in data analysis
Assurance that an appropriate report will be provided upon completing the project
Other pertinent information about evaluation efforts

Section 4:
Discuss the program budget including the following elements.




Breakdown of all costs
Any portion of the project funded by dollars from a source other than the grant, if a State
chooses to pursue such resources
Other relevant budgetary information

Application Forms

In addition to the application, applicants must submit completed application forms included with
this package: "Application for Federal Assistance (Standard Form 424)," "Budget Information
(Standard Form 424A)," "Assurances (Standard From 424B)," and "Disclosure of Lobbying
Activities (Standard Form LLL)." These forms are also available at
http://www.hcfa.gov/ord/Grantop.htm on the Internet. On Standard Form 424, Section 10, insert
93-779 for the "Catalog of Federal Assistance Number," and in Section 11, insert
"Medicaid/SCHIP Eligibility Pilots" as the descriptive title.
Deadline for Submission
The closing date for proposals submitted under this solicitation is August 10, 2000.
If the proposal is sent by a commercial delivery service, it must be received in HCFA’s grant
office on or before August 10, 2000. If the proposal is mailed through the U.S. Postal Service,
it must be postmarked on or before August 10, 2000. A proposal delivered by the U.S. Postal
Service and postmarked after the closing date will be considered late. Late proposals will not
be considered for an award.
An original proposal with two (2) copies should be sent to:
Attn: Mrs. Linda Bianco
Health Care Financing Administration

AGG, Grants Management Staff
Mail Stop C2-21-15
7500 Security Boulevard
Baltimore, MD 21244-1850
Phone: (410) 786-7080
E-Mail: LBianco@HCFA.GOV
● Application Review

Proposals will be reviewed by HCFA. A three person review panel will rate the proposals
based upon the criteria specified below, rank all applicants, and develop a written
assessment for each proposal. HCFA reserves the right to conduct site visits to those
States receiving the highest ratings from the review panel. The number of States who may
receive site visits will be determined based on the number of submissions and the number
of proposals scored as technically acceptable by the review panel.
Final award decisions will be made by HCFA after considering the comments and
recommendations of the review panel, comments and recommendations of the site visit
teams (if conducted), and availability of funds. Decisions are expected to be announced in
September 2000, and awards will be made by September 30, 2000. States will receive
written notification of the final award decision.
Review Criteria
Extent of Simplification
(30 points) Proposals must remove at least one step of the application and/or
enrollment process that families would otherwise have to complete to enroll their
children in Medicaid or SCHIP. Preference will be given to proposals that maximize
flexibility under current law (or waiver authority if the State intends to apply for a
waiver) to simplify the eligibility determination process.
Innovation
(20 points) Proposals must include new strategies that are not currently being utilized by
the State. Preference will be given to proposals that maximize flexibility under current
law (or waiver authority if the State intends to apply for a waiver) to use non-traditional
venues and/or methods of enrolling eligible children.

Collaboration
(20 points) Proposals must include descriptions of partnerships and/or other collaborative
strategies utilized to plan, implement, and evaluate proposed activities. Preference will be
given to proposals that maximize the utilization of partnerships and collaborations with
schools, community based organizations, other State agencies, or other potential partners

relevant to the individual project.
Evaluation Strategy
(30 points) Proposals must include provisions for the collection and analysis of appropriate
data to evaluate the success of the program, reasons for the success or lack of success, the
feasibility of implementing the strategy on a statewide or permanent basis, and any special
conditions under which the strategy would be most effectively replicated. Preference will
be given to proposals that include complete and thorough evaluative components that are
based upon quantitative data as well as qualitative data.
● Additional Information
For additional information regarding this solicitation, please contact:
Candice Hall, Project Officer
Center for Medicaid and State Operations
Health Care Financing Administration
Mail Stop: S2-08-12
7500 Security Boulevard
Baltimore, Maryland 21244-1850
Telephone: (410) 786-4453
E-mail: CHall2@HCFA.GOV

● Authority
Section 1110, 1115(a) of the Social Security Act, As Amended (Catalogue of Federal Domestic
Assistance Program Number 93.779, Health Financing Research Demonstrations and

Experiments)

